 Case 17-02930     Doc 43    Filed 01/09/19 Entered 01/09/19 16:04:13      Desc Main
                               Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )        IN CHAPTER 7
                                             )
ANDREW G. MICHALSKI,                         )        No. 17-02930
                                             )
                Debtor(s)                    )


                                 PROOF OF SERVICE

TO:      See Attached List


      I, JOSEPH E. COHEN, state that copies of the Notice of Trustee’s Final Report and

Applications for Compensation and Deadline to Object, was sent on December 21, 2018

by First Class U.S. Mail and/or ECF to the persons shown on the attached service list.


JOSEPH E. COHEN
COHEN & KROL
105 West Madison Street
Suite 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Joseph E. Cohen
                 Case 17-02930    Doc 43      Filed 01/09/19 Entered 01/09/19 16:04:13          Desc Main
                                                Document     Page 2 of 2
American Express Centurion Bank            Andrew G. Michalski                 Armor Systems Corporation
c/o Becket and Lee LLP                     210 Chelsea Circle                  1700 Kiefer Drive, Suite #1
PO Box 3001                                Lake Villa, IL 60046-9063           Zion, IL 60099-5105
Malvern PA 19355-0701




Capital One, N.A.                          Cavalry SPV I, LLC                  Directv, LLC
c/o Becket and Lee LLP                     500 Summit Lake Drive, Ste 400      by American InfoSource LP as agent
PO Box 3001                                Valhalla, NY 10595-2321             4515 N Santa Fe Ave
Malvern PA 19355-0701                                                          Oklahoma City, OK 73118-7901




James T Magee                              Law Offices of Mari-Jo Jacquette    Patrick S Layng
Magee Hartman, P C                         c/o David J. Axelrod & Associates   Office of the U.S. Trustee, Region 11
444 N Cedar Lake Rd                        1448 Old Skokie Road                219 S Dearborn St
Round Lake, IL 60073-2802                  Highland Park, IL 60035-3040        Room 873
                                                                               Chicago, IL 60604-2027
